DETAILED ACTION
This office action is a responds to the “Response to Election / Restriction” filed on 4/20/21. Claims 1-20 are pending, of which claims 1-18 are subject to examination and claims 19-20 are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-10 and 11-18) in the reply filed on 4/20/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2020/0262305 to Chakraborty et al. (“Chakraborty”).

As to independent claim 1 and similarly recited independent system claim 11, a method/system (¶ 0003, Fig. 3: 100, Fig. 20: 300) for providing a cooperative automotive mobile charging infrastructure (Intended use is not given patentable weight. MPEP § 2111. In any event, Chakraborty, at ¶ 0003, discloses charge sharing and peer-to-peer charging.), the method comprising: receiving a notification indicating an availability for providing mobile charging to electric personal transport devices (¶ 0080, 0082, 0099), wherein each notification includes at least an identification of an electrified vehicle to provide the mobile charging and a location of the electrified vehicle (¶ 0080, 0082, 0099);  receiving a request for mobile charging from a user (¶ 0082);  determining, for each request, a candidate electrified vehicle that is available to provide mobile charging to the user (¶ 0054, 0078, 0080, 0082);  and providing the location of the candidate electrified vehicle to the user (¶ 0054, 0082), wherein the candidate electrified vehicle provides mobile charging at the location to an electric personal transport device associated with the user (¶ 0054, 0082). 
 
As to claim 2, the method of claim 1, wherein the electrified vehicle is an electric vehicle or a hybrid vehicle (¶ 0058, 0072). 
 
As to claim 3 and similarly recited claim 12, wherein the electric personal transport device is an electric scooter, an electric bicycle, or an electric skateboard (¶ 0058, 0072). 
 
As to claim 4 and similarly recited claim 13, wherein the location is at least one of a parking space, a charging station, or a roadside area (¶ 0044, Fig. 1: A, Fig. 2: A, B, C). 

As to claim 8 and similarly recited claim 16, wherein the notification further includes a time period that the electrified vehicle will be available at the location to provide mobile charging (¶ 0080, 0089). 
 
As to claim 9 and similarly recited claim 17, wherein the candidate electrified vehicle is configured to provide mobile charging at the location to two or more electric personal transport devices (¶ 0079, Fig. 1: 5, 6, 7). 
 
As to claim 10 and similarly recited claim 18, wherein the candidate electrified vehicle includes one or more auxiliary charging ports that are configured to provide mobile charging to the electric personal transport device (Fig. 1: outputs from 7 connecting to 5, 6). 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of US Pub. No. 2011/0202418 to Kempton et al. (“Kempton”). 
Chakraborty does not teach terminating output charging upon determining a power level. 
Kempton is directed to vehicle to grid charging (¶ 0003). Kempton teaches terminating charge/discharge based on a battery capacity (Fig. 7: 712, 714, 718, 730).
It would have been obvious to one of ordinary skill in the art to have modified Chakraborty to terminate charging/discharging when a battery capacity is determined because it protects the battery from overcharge or over discharge.

Claims 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of US Pub. No. 2018/0260838 to New et al. (“New”).
Chakraborty does not teach the non-technical feature of providing incentives to owners.
Carlson is directed to payment transactions (¶ 0003). Carlson teaches providing incentives to consumers for using services/products by providing a discount (¶ 0077). 
It would have been obvious to one of ordinary skill in the art to have modified Chakraborty’s methodology to include an incentive for consumers to charge other vehicles in order to grow the customer base.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851